Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 08/30/2021 has been entered and made of record. This application contains 10 pending claims. 
Claim 1 has been amended.
Claims 3, 5-8 are cancelled.
Claims 13-15 are newly added.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	Response to Arguments
Applicant's arguments filed 8/3021 have been fully considered but they are not persuasive. 

In response to the remarks, filed on 8/30/21, the applicant mainly argued that Cossins does not disclose Assessing Functionality Based on a Sign Reversal and a Subsequent Defined Threshold …. in Cossins, the detection of the inflection point (i.e. when the sign reversal of the rate of current change occurs), is the sole mechanism of determining whether the valve is operating properly. (See Cossins column 5, lines 50-52 and FIGS. 8 and 9.) In other words, the sign reversal itself is the only threshold value; 
However, the examiner respectfully disagrees with the argument above because from col. 5 line 41- col. 6 line 14, Cossins discloses “the lack of detection of a deflection in the coil current response curve is indicative that the solenoid valve has malfunctioned” and the deflection is based on the comparison of the current rate of change to zero. If the rate of change is zero or less then the solenoid is good, If the there is no deflection which indicates no reversal in the rate of change then the solenoid is bad.   
Applicant further argued that Arnold teaches performing diagnostic routines when the vehicle is turned on. (Arnold column 25, lines 35-45.) Arnold does not, however, teach or suggest performing diagnostics at the beginning of an automated drive function, or during an automated drive function.
However, the examiner disagrees with the above argument because, a broadest reasonable interpretation, the beginning of an automated drive function is the time to start the vehicle which is to turn on the vehicle. A person skill in the art would design the vehicle with all safety check after turn on vehicle. Furthermore both Cossins and Arnold both direct toward the fault detection of solenoid. Therefore one of ordinary skill in the art combining the teachings of Cossins with those of Arnold would arrive at the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 11-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Cossins.


Regarding to claim 1, Cossins discloses a method for checking a functionality of a solenoid valve for a hydraulic brake system in a motor vehicle (fig. 8. Col. 2 lines 1-3), the solenoid valve including an armature and a coil (abstract and fig. 1), the method comprising: 
moving the armature (fig. 2, 6 and 8 show the current being measured at tS which is the time the solenoid starts to actuate), on actuation of the solenoid valve, by a magnetic field of the coil to reduce an air gap of the solenoid valve defined by a position of the armature (this is the operation property of the solenoid as the armature actuates due to current applied to the coil, the air gap of the solenoid reduce); 
measuring an electric current during the actuation of the solenoid valve (fig. 2, 6 and 8 show measuring current through solenoid coil); 
analyzing a characteristic of the measured electric current during the actuation of the solenoid valve (fig. 8 shows the flow chart to analyzing the measured the analyzing including determining a rate of variation of the measured electric current (fig. 8-9 and col. 5 line 41 – col. 6 line 14 disclose to measure and determine the rate of change of the current through the coil); and 
assessing a functionality of the solenoid valve based on the analysis of the characteristic of the electric current (fig. 8-9 show the flow chart to analyzing the measured current in order to determine the functionality of the solenoid valve), the assessing of the functionality including assessing the solenoid valve as being functional in response to the rate of variation forming a sign reversal and then subsequently attaining a defined threshold value after the sign reversal (fig. 8-9 and col. 5 line 53 -67 discloses “If, on the other hand, there has been a sufficient elapse of time, the lack of detection of a deflection in the coil current response curve is indicative that the solenoid valve has malfunctioned”; col. 6 line 1-14 discloses to detect the inflection point, “the rate of change of current would be determined in functional block 41 in FIG. 8. The rate of change would then be compared to zero in decision block 42 with transfer of the subroutine to functional block 44 if the rate of change is greater than zero and to functional block 43 if the rate of change is equal to or less than zero”. This indicates that the functionality of the solenoid (normal or malfunction) is based on the inflection where the inflection point is the indication of the rate of current change from positive value  to zero or less than zero (sign reversal) if no sign reversal, malfunction solenoid) . 

Regarding to claim 4, Cossins discloses the method according to claim 3, further comprising: assessing the solenoid valve as non -functional when the characteristic of the electric current during the actuation fails to fulfil the defined condition (fig. 8 -9 show the current measurement of an solenoid valve during the actuation and then being evaluated as malfunction by not meet a defined condition). 

Regarding to claim 11, Cossins discloses the method according to claim 1, wherein a device performs the method (fig. 1 shows the circuit to perform the method). 

Regarding to claim 12, Cossins discloses the method according to claim 1, wherein a computer program performs the method (fig. 1 and 9 show a microprocessor with program to perform the method). 

Regarding to claim 15, Cossins discloses the method according to Claim 1, wherein the assessing of the functionality includes assessing the solenoid valve as non-functional in response to the rate of variation failing to form the sign reversal or failing to subsequently attain the defined threshold value after the sign reversal (the solenoid is malfunction if the rate of the current is zero or less than zero (does not have inflection point)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossins as applied to claim 1 above, and further in view of Arnold.

Regarding to claim 9, Cossins discloses the method according to claim 1, further comprising: except checking the functionality at a start of an automated drive function of the motor vehicle and/or during performance of the automated drive function of the motor vehicle.
Col. 25 lines 35- 45 of Arnold discloses the diagnostic performed when the car is turned on. 
Therefore at the time before the effective filing date, it would be obvious to check the functionality at a start of an automated drive function of the motor vehicle and/or during performance of the automated drive function of the motor vehicle, in order to provide safety check to the driver.  



Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossins as applied to claim 1 above, and further in view of LECHELER.



Regarding to claim 10, Cossins discloses the method according to claim 1, further comprising: performing a defined measure based on the assessment of the functionality of the solenoid valve (fig. 8-9 show current being evaluate at block 42 and 55 respectively). 
However Cossins does not disclose performing a defined measure based on the assessment of the functionality of the solenoid valve.
LECHELER discloses a method for determining the movement profile of a plunger-type armature in a solenoid where Fig. 1 shows a current profile of the solenoid with current profile a corresponding to a reference measurement which broadly interprets as a defined measured).
Therefore at the time before the effective filing date, it would be obvious to include a baseline measurement in order to determine the functionality of the solenoid such as malfunction due to high friction.  

Regarding to claim 14, Cossins in view of LECHELER discloses the method according to Claim 10, wherein, in response to assessing the solenoid valve as non-functional, the defined measure includes disabling an automated drive function (fig. 8[45] of Cossins).


Allowable Subject Matter
Claims 2 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding to claim 2, the prior arts of record, alone or in combination do not disclose “preventing activation of a pressure generator for the hydraulic brake system in order to check the functionality of the solenoid valve” including all of the limitations of the base claim and any intervening claims.


Regarding to claim 13, the prior arts of record, alone or in combination do not disclose “wherein, in response to assessing the solenoid valve as non-functional, the defined measure includes adjusting operation of the hydraulic brake system to compensate for the non-functional solenoid valve” including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SON T LE/Primary Examiner, Art Unit 2863